Exhibit 10.1

 

Exhibit 10.1 – Employment Agreement, between Farmers Capital Bank Corporation
and Mark A. Hampton dated October 28, 2014.

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), is entered into this 28th day of
October, 2014, between Farmers Capital Bank Corporation, a Kentucky bank holding
company (the “Company”) and Mark A. Hampton (the “Executive”).

 

WITNESSETH

 

WHEREAS, Executive currently serves as Senior Vice-President, Finance of the
Company without the benefit of any employment agreement;

 

WHEREAS, Executive desires to be assured of a secure minimum compensation and
fair and reasonable benefits from the Company for his services and the Company
wishes to secure the continual employment of Executive in the capacity of Chief
Financial Officer of the Company; and

 

WHEREAS, the Company desires reasonable protection of its confidential business
and customer information which it has developed over the years at substantial
expense and assurance that Executive shall not compete with the Company for a
reasonable period of time after termination of his employment with the Company,
except as otherwise provided herein;

 

NOW, THEREFORE, BE IT RESOLVED, in consideration of the foregoing premises, the
mutual covenants and undertakings herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, each intending to be legally bound, covenant and agree as follows:

 

1.     Employment. Upon the terms and subject to the conditions set forth in
this Agreement, the Company employs Executive as the Company’s Executive
Vice-President and Chief Financial Officer, and Executive accepts such
employment.

 

2.     Duties. Executive agrees to serve as Executive Vice-President and Chief
Financial Officer of the Company and to perform such duties in that office as
may reasonably be assigned to him by the Company’s Chief Executive Officer and
Board of Directors and such duties which are of the character as those generally
associated with that office. Executive shall devote substantially all his
business time and efforts to the Company’s business and shall not engage in
other business activities without the Company’s prior consent, whether or not
such business activity is pursued for profit, gain or other pecuniary advantage.
Executive may invest his assets in such form or manner as shall not require any
services on his part in the operation of the affairs of the enterprises in which
the investments are made. Executive may use his discretion in fixing his hours
and schedule of work consistent with the proper discharge of his duties. For so
long as he is employed hereunder, Executive shall (a) perform his duties
hereunder effectively, diligently, and to the best of his skill and ability, (b)
use his best efforts, skill and ability to promote the interests of the Company,
and (c) competently perform all duties that may be required of him by virtue of
his position as the Executive Vice-President and Chief Financial Officer of the
Company.

 

 

 
1

--------------------------------------------------------------------------------

 

 

3.     Term. Unless terminated earlier in accordance with the provisions of
Section 7, Executive’s employment under this Agreement shall begin on January 1,
2015 (the “Effective Date”) and shall continue for twenty-four (24) months (the
“Employment Term”). Thereafter, the Employment Term shall be automatically
extended for subsequent twelve (12) month periods unless written notice to the
contrary is given by either the Company or Executive at least (90) days prior to
the expiration of the Employment Term or the expiration of any subsequent one
(1)-year extension.

 

4.     Compensation. During the Employment Term, the Company shall pay Executive
a base salary (the “Base Compensation”) (i) for the first twelve months of the
Employment Term at the annual rate of $155,000, and (ii) thereafter at such
annual rates (in no event to be less than $155,000) as the Company may determine
(in its complete discretion), payable at regular intervals in accordance with
the Company’s normal payroll practices in effect from time to time

 

5.     Benefit Programs; Communication and Transportation Devices.

 

(a)     During the Employment Term, Executive shall be entitled to participate
in or receive benefits under (i) any life, health, hospitalization, medical,
dental, disability or other insurance policy or plan, (ii) pension or retirement
plan, (iii) bonus or profit-sharing plan or program, (iv) deferred compensation
plan or arrangement, and (v) any other executive benefit plan, program or
arrangement, made available by the Company on the date of this Agreement and
from time to time in the future to the Company’s executives on a basis
consistent with the terms, conditions and overall administration of the
foregoing plans, programs or arrangements and with respect to which Executive is
otherwise eligible to participate or receive benefits. With respect to
compensated personal time off (“PTO”) benefits for Executive, during the
Employment Term Executive shall be entitled to no fewer than 280 PTO hours per
fiscal year of the Company (the “Annual Allotment”), with any unused PTO hours
in any fiscal year being eligible to be carried forward into the next fiscal
year (provided that at no time may total PTO hours available to Executive exceed
125% of his Annual Allotment).

 

(b)     During the Employment Term, the Company will reimburse Executive for the
monthly charges for telephone service and electronic data receipt and
transmission on the smart phone purchased and used by Executive.

 

6.     General Policies.

 

(a)     So long as Executive is employed by the Company pursuant to this
Agreement, Executive shall receive reimbursement from the Company, as
appropriate, for all reasonable business expenses incurred in the course of his
employment by the Company, upon submission to the Company of written vouchers
and statements for reimbursement.

 

(b)     So long as Executive is employed by the Company pursuant to this
Agreement, Executive shall be entitled to office space and working conditions
consistent with his position as Executive Vice-President and Chief Financial
Officer of the Company as currently provided Executive.

 

 

 
2

--------------------------------------------------------------------------------

 

 

(c)     All other matters relating to the employment of Executive by the Company
not specifically addressed in this Agreement shall be subject to the general
policies regarding executives of the Company in effect from time to time, so
long as such general policies are not inconsistent with any of the provisions of
this Agreement (in which event the provisions of this Agreement shall control).

 

7.     Termination of Employment. Subject to the respective continuing
obligations of the parties, including but not limited to those set forth in
Sections 8 and 9 hereof, Executive’s employment by the Company may be terminated
prior to the expiration of the Employment Term as set forth below.

 

(a)     Termination Due to Death. This Agreement shall terminate automatically
upon Executive’s death. In the event Executive’s employment is terminated due to
Executive’s death, Executive’s estate or Executive’s beneficiaries, as the case
may be, shall be entitled to the following:

 

(i)     A single sum payment made by the date of the Company’s next regularly
scheduled payday immediately following the date of Executive’s death in an
amount equal to the unpaid portion of Executive’s Base Compensation to the date
of death which is due Executive but has not been paid; and

 

(ii)     The death benefit payable under the terms of any term life insurance
policy which may be available to Executive and in which Executive participates
under the Company’s general benefit plans, said payment to be made as provided
in said plan;

 

(b)     Termination Due to Disability. Either the Company or Executive may
terminate this Agreement upon Executive’s Disability (as defined below). In no
event shall a termination of Executive’s employment for Disability occur unless
the party terminating the employment gives written notice to the other party in
accordance with this Agreement. “Disability” shall mean: (i) Executive is unable
to perform one or more of Executive’s material duties by reason of any medically
determined physical or mental impairment; (ii) Executive’s inability to perform
one or more of Executive’s material duties occurs after a reasonable attempt by
the Company to accommodate Executive’s physical or mental impairment; and (iii)
Executive’s physical or mental impairment can be medically expected to result in
death or last for a continuous period of not less than 12 months.

 

In the event Executive’s employment is terminated due to Executive’s Disability,
Executive shall be entitled to the continuation of Executive’s Base Compensation
for a period of three (3) months following the date of Disability, commencing in
the month immediately following termination of employment due to Disability and
payable on the Company’s regularly scheduled paydays during said three (3)
months. Notwithstanding the foregoing, if the Executive, at the time of
termination of employment, is a “specified employee” as that term is defined in
Treasury Reg. 1.409A-1(i), instead of being paid as set forth above, an amount
representing Executive’s Base Compensation for a period of three (3) months
shall be paid to the Executive in a single lump sum payment on the first
business day of the seventh month following termination due to Disability.

 

 

 
3

--------------------------------------------------------------------------------

 

 

(c)     Termination for Cause. The Company may terminate Executive’s employment
for Cause (as defined below) at any time effective immediately upon written
notice to Executive. For purposes of this Section 7(c), the term “Cause” shall
mean that the Board of Directors of the Company has determined that any one or
more of the following events have occurred:

 

(i)     Executive has been grossly negligent in the performance of his duties
hereunder, has been made aware of such gross negligence, and (if the effects of
such gross negligence are curable) has failed to fully cure the effects thereof
within such reasonable period of time as the Company may designate;

 

(ii)     Executive has materially breached any provision of this Agreement, has
been made aware of such material breach, and (if the effects of such material
breach are curable) has failed to fully cure the effects thereof within such
reasonable period of time as the Company may designate;

 

(iii)     Executive has materially breached any of Executive’s fiduciary duties
to the Company or has made a material misrepresentation or omission, which
material breach, misrepresentation or omission might reasonably be expected to
have a materially adverse effect on the Company, has been made aware of such
material breach or misrepresentation, and (if the effects of such material
breach or misrepresentation are curable) has failed to fully cure the effects
thereof within such reasonable period of time as the Company may designate;

 

(iv)     Executive has filed a petition in bankruptcy (or a petition in
bankruptcy has been filed against Executive), a trustee, receiver or similar
custodian for all or any part of Executive’s property has been appointed,
Executive has executed an assignment for the benefit of creditors or any action
has been taken by or against Executive under any law, the purpose or effect of
which is to relieve Executive from any of his debts or to extend the terms of
payment to which Executive is otherwise subject;

 

(v)     Executive has repeatedly abused alcohol or drugs;

 

(vi)     Executive has engaged in fraud, embezzlement, theft, dishonesty,
willful misconduct or deliberate injury to the Company or its affiliates or
customers, suppliers or employees; or

 

(vii)     Executive has been convicted of a felony or any act of moral
turpitude.

 

In the event Executive’s employment is terminated for Cause, Executive shall be
entitled to a single sum payment by the date of the Company’s next regularly
scheduled payday immediately following Executive’s date of termination equal to
the unpaid portion of Executive’s Base Compensation which is due Executive but
has not been paid through the date of the termination of Executive’s employment.

 

(d)     Permanent Cessation of Business. The Company may terminate Executive’s
employment at any time effective immediately upon receipt of written notice to
Executive of the permanent cessation, whether voluntary or involuntary, of the
Company’s operations and business.

 

 

 
4

--------------------------------------------------------------------------------

 

 

In the event Executive’s employment is terminated due to the permanent cessation
of the Company’s business, Executive shall be entitled to a single sum payment
by the date of the Company’s next regularly scheduled payday equal to the unpaid
portion of Executive’s Base Compensation which is due Executive but has not been
paid through the date of the termination of Executive’s employment.

 

8.     Confidentiality Covenants. In order to induce the Company to enter into
this Agreement, Executive hereby agrees as follows:

 

(a)     Confidential Information. Executive shall not disclose or use or
otherwise exploit (for his own benefit or the benefit of any other person or
entity) at any time, either during or after his association with the Company,
any Confidential Information of which Executive becomes aware, whether or not
any such information is developed by him, except to the extent such disclosure
or use is required in the performance of assigned duties for the Company.
Executive shall take all appropriate steps to safeguard Confidential Information
and to protect it against disclosure, misuse, espionage, loss or theft. For
purposes of this Agreement, “Confidential Information” shall mean all
non-public, proprietary technical and commercial information respecting the
Company or any subsidiary or other affiliate, including, without limitation,
manner of operations, financial information and lists and records of borrowers
or depositors of the Company’s banking subsidiaries.

 

(b)     Intellectual Property. In the event that Executive as part of his duties
on behalf of the Company generates, authors, or contributes to any invention,
design, new development, device, method or process, whether or not patentable or
reduced to practice or comprising Confidential Information, any copyright work,
whether or not comprising Confidential Information, or any other Confidential
Information, relating to the Company (hereinafter collectively referred to as
“Intellectual Property”), Executive acknowledges that such Intellectual Property
is the exclusive property of the Company and hereby assigns all right, title and
interest in and to such Intellectual Property to the Company. Any copyrightable
work prepared in whole or in part by Executive shall be deemed “a work made for
hire” under Section 201(b) of the 1976 Copyright Act, and the Company shall own
all of the rights comprised in the copyright therein. Executive shall promptly
and fully disclose all such Intellectual Property to the Company and shall
cooperate with the Company to protect the Company’s interests in such
Intellectual Property, including, without limitation, providing reasonable
assistance in the securing of patent protection and copyright registrations and
signing all documents where reasonably requested by the Chief Executive Officer
or the Board of Directors of the Company, even if such request occurs after the
Employment Term.

 

(c)     Assignment of Intellectual Property. Executive further agrees that:

 

(i)     He will assign to the Company any Intellectual Property conceived or
reduced to practice by him during the Employment Term and related to the Company
or any of its affiliates;

 

 

 
5

--------------------------------------------------------------------------------

 

 

(ii)     He will execute all papers and perform all acts that the Company deems
necessary or advisable for the preparation, prosecution, issuance, procurement
or maintenance of patent applications and patents of the United States or
foreign countries for said Intellectual Property;

 

(iii)     He will execute any and all papers and documents that shall be
required or necessary to vest title in the Company to said Intellectual
Property; and

 

(iv)     All models, drawings, memoranda and other materials or records made or
used by Executive in connection with his duties shall be the property of the
Company and shall be left with the Company at the expiration or termination of
this Agreement.

 

(d)     Rights Cumulative. The rights and remedies of the Company under this
Section 8 are in addition to, and cumulative of, any other rights and remedies
that the Company may have, whether by law or by equity.

 

9.     Non-Compete Covenants.

 

(a)     Acknowledgments. Executive acknowledges that (i) his services as a
Company executive have been of a special, unique and extraordinary character and
that his position with the Company and any of its subsidiaries placed him in a
position of confidence and trust with the customers of the Company and its
subsidiaries and allowed him access to Confidential Information, (ii) he would
not have had significant contact with any customers of the Company or any of its
subsidiaries if not for his service as an executive of the Company or any of its
banking subsidiaries and the name, reputation and goodwill of the Company or its
subsidiaries, (iii) the nature and periods of restrictions imposed by the
covenants contained in this Section 9 are fair, reasonable and necessary to
protect and preserve for the Company (A) the customer relationships developed by
the Company and its subsidiaries through significant time and expense and (B)
the benefits of the undersigned’s service as executive of the Company or any of
its subsidiaries, (iv) the Company and its affiliates (including, without
limitation, its subsidiaries) would sustain great and irreparable loss and
damage if the undersigned were to breach any of such covenants, (v) the Company
and its affiliates (including, without limitation, its subsidiaries) conduct
their business actively in and throughout the entire Territory (as herein
defined) and (vi) the Territory is reasonably sized.

 

(b)     Covenants. Having acknowledged the foregoing, Executive covenants and
agrees with the Company, in consideration of the benefits to Executive under
this Agreement, that he will not, directly or indirectly, from the date hereof
through the date one year following the cessation of the Employment Term as a
result of Executive’s termination for Cause pursuant to Section 7(c) hereof or
Executive’s breach of this Agreement by virtue of his resignation of employment
during the Employment Term, engage in any of the following:

 

(i)     attempt in any manner to cause or otherwise encourage any employee of
the Company or any affiliate to leave the employ of the Company or such
affiliate (as applicable);

 

(ii)     (A) engage in or (B) own, manage, operate, join, control, assist,
participate in or be connected with, directly or indirectly, as an officer,
director, shareholder, member, partner, proprietor, employee, agent, consultant,
independent contractor or otherwise, any entity which is, at the time, directly
or indirectly engaged in any portion of the Financial Industry within the
Territory or in competition within the Territory with any aspect of the business
activities of the Company or any affiliate thereof (provided, however, that the
undersigned may own, solely as a passive investment, securities of any entity
which are traded on a national securities exchange or in the over-the-counter
market if the undersigned does not own more than one percent (1%) of any class
of securities of such entity);

 

 

 
6

--------------------------------------------------------------------------------

 

 

(iii)     solicit, divert, or take away, or attempt to solicit, divert or take
away, the Financial Industry business or relationship of any of the customers of
the Company or any of its affiliates, or any prospective customers which were
solicited by the Company or an affiliate while the undersigned was an executive
of the Company or any of its subsidiaries, for the purpose of selling to or
servicing for any such customer or prospective customer any Financial Industry
product or service; or

 

(iv)     cause or attempt to cause any of the foregoing customers or prospective
customers of the Company or a Company affiliate to refrain from maintaining or
acquiring from or through the Company (or any of its affiliates) any Financial
Industry product or service, and will not assist any other person or persons or
entity or entities to do so.

 

Executive covenants further that, without limitation as to time, he will not
directly or indirectly disclose or use or otherwise exploit for his own benefit,
or the benefit of any other person or entity, any Confidential Information.

 

(c)     Definitions. For purposes of this Agreement,

 

(i)     the “Territory” shall mean that area comprised of all points in Franklin
County, Kentucky and all points within one hundred (100) miles of Franklin
County, Kentucky. The undersigned shall be prohibited from maintaining a
business address within such Territory if he is engaged in any of the activities
enumerated in subsection 9(b)(ii) hereof at such address, and he shall also be
prohibited from engaging in any of the activities enumerated in subsection
9(b)(ii) hereof within such Territory even if the undersigned maintains a
business or residential address outside said Territory; and

 

(ii)     the “Financial Industry” shall mean the banking, mortgage banking,
finance , financial advisory, securities and/or securities brokerage business,
and any and all activities and enterprises incidental or related thereto.

 

(d)     Rights Cumulative. The rights and remedies of the Company and its
affiliates under this Section are in addition to, and cumulative of, any other
rights and remedies that the Company or any of its affiliates may have by law
with respect to this Agreement. The parties further agree that in the event of a
breach by the undersigned of subsection 9(b), the period set forth in subsection
9(b) hereof shall not begin until the undersigned permanently ceases his breach
thereof.

 

10.     Notice of Termination. Any termination of Executive’s employment with
the Company as contemplated by Section 7 hereof, except in the circumstances of
Executive’s death, shall be communicated by a written “Notice of Termination” by
the terminating party to the other party hereto.

 

 

 
7

--------------------------------------------------------------------------------

 

 

11.     Suspension of Company Obligations. If Executive is suspended and/or
temporarily prohibited from participating in the conduct of the Company’s or any
affiliate’s affairs by a notice served under section 8(e)(3) or (g)(1) of the
Federal Deposit Insurance Act (12 U.S.C. § 1818(e)(3) and (g)(1)), the Company’s
and Company’s obligations under this Agreement shall be suspended as of the date
of service, unless stayed by appropriate proceedings. If the charges in the
notice are dismissed, the Company shall (i) pay Executive all or part of the
compensation withheld while its obligations under this Agreement were suspended
and (ii) reinstate (in whole or in part) any of its obligations which were
suspended.

 

12.     Removal. If Executive is removed and/or permanently prohibited from
participating in the conduct of the Company’s or any affiliate’s affairs by an
order issued under section 8(e)(4) or (g)(1) of the Federal Deposit Insurance
Act (12 U.S.C. § 1818(e)(4) or (g)(1)), all obligations of the Company under
this Agreement shall terminate as of the effective date of the order, but vested
rights of the parties shall not be affected.

 

13.     Regulatory Oversight.

 

(a)     All obligations under this Agreement may be terminated, except to the
extent determined that the continuation of the Agreement is necessary for the
continued operation of the Company, by order of any state or federal banking
regulatory agency with supervision of the Company or any of its affiliates,
unless stayed by appropriate proceedings, and the Company shall not be under any
obligation to perform any of its obligations hereunder if it is informed in
writing by any state or federal banking regulatory agency with supervision of
the Company or any of its affiliates that performance of any of such obligations
would constitute an unsafe or unsound banking practice.

 

(b)     If the Company is in default (as defined in section 3(x)(1) of the
Federal Deposit Insurance Act[12 U.S.C.§1813(x)(1)]), all obligations under this
Agreement shall terminate as of the date of default, but this provision shall
not affect any vested rights of the parties.

 

(c)     Notwithstanding anything herein to the contrary, any payments made to
Executive pursuant to the Agreement, or otherwise, shall be subject to and
conditional upon compliance with 12 USC §1828(k) and any regulation promulgated
thereunder.

 

14.     Legal Fees. If a dispute arises regarding the interpretation or
enforcement of this Agreement and Executive obtains a final judgment in his
favor in a court of competent jurisdiction, all reasonable legal fees and
expenses incurred by Executive in contesting or disputing any such termination
or seeking to obtain or enforce any right or benefit provided for in this
Agreement or otherwise pursuing his claim shall be paid by the Company, to the
extent permitted by law.

 

15.     Death. Should Executive die after termination of his employment with
Company while any amounts are payable to him hereunder, this Agreement shall
inure to the benefit of and be enforceable by Executive’s executors,
administrators, heirs, distributees, devisees and legatees and all amounts
payable hereunder shall be paid in accordance with the terms of this Agreement
to Executive’s devisee, legatee or other designee or, if there is no such
designee, to his estate.

 

 

 
8

--------------------------------------------------------------------------------

 

 

16.     Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been given when (i) delivered in person, (ii) mailed by United States
registered or certified mail, return receipt requested, postage prepaid, to the
following addresses or (iii) sent by electronic transmission (with confirmation
receipt) to the following email addresses:

 

If to Executive:

Mark A. Hampton
c/o Farmers Capital Bank Corporation

202 West Main Street

Frankfort, KY 40601
Email Address: mhampton@farmerscapital.com 

   

If to the Company:

Terry Bennett

Chairman of the Board of Directors

Skeeters, Bennett, Wilson & Pike

P.O. Box 610

Radcliffe, KY 40159-0610
Email Address: terry.bennett@sbw-law.com 

   

With a Copy to Counsel for the Company:

J. David Smith, Jr.

Stoll Keenon Ogden PLLC

300 West Vine Street, Suite 2100

Lexington, Kentucky 40507

Email Address: david.smith@skofirm.com 

 

or to such other address as either party hereto may have furnished to the other
party in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

 

17.     Governing Law. The validity, interpretation, and performance of this
Agreement shall be governed by the laws of the Commonwealth of Kentucky, without
reference to choice of law principles or rules thereof, except to the extent
that federal law shall be deemed to apply.

 

18.     Successors and Assigns. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and in substance satisfactory to Executive, in the exercise of his reasonable
judgment, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession shall be a material,
intentional breach of this Agreement. As used in this Agreement, “Company” shall
mean Company as hereinbefore defined and any successor to its business or assets
as aforesaid.

 

 

 
9

--------------------------------------------------------------------------------

 

 

19.     Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in a
writing signed by the Company and Executive. No waiver by any party hereto at
any time of any breach by another party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of dissimilar provisions or conditions at the same or
any prior subsequent time. No agreements or representation, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement.

 

20.     Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement which shall remain in full force and effect.

 

21.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same agreement.

 

22.     Assignment. This Agreement is personal in nature and no party hereto
shall, without consent of the other party, assign or transfer this Agreement or
any rights or obligations hereunder except as provided in Section 18 above.

 

23.     Enforcement.     Executive acknowledges that the restrictions contained
in Sections 8 and 9, in view of the nature of the business in which the Company
and its affiliates are engaged, are reasonable and necessary in order to protect
the legitimate business interests of the Company and that any violation of
Section 8 or 9 would result in irreparable injury to the Company. In the event
of a breach or a threatened breach by Executive of Section 8 or 9 of this
Agreement, the Company shall be entitled to an injunction restraining Executive
from the commission of such breach, and to recover its attorneys’ fees, costs
and expenses related to the breach or threatened breach. Nothing herein
contained shall be construed as prohibiting the Company from pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of money damages. These covenants and disclosures shall each be
construed as independent of any other provisions in this Agreement, and the
existence of any claim or cause of action by Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of such covenants and agreements. If
any provision of this Agreement, including Section 8 or 9, is invalid in part or
in whole, it shall be deemed to have been amended, whether as to time, area
covered or otherwise, as and to the extent required for its validity under
applicable law and, as so amended, shall be enforceable. The parties shall
execute all documents necessary to evidence such amendment.

 

24.     Document Review. The Company and Executive hereby acknowledge and agree
that each (i) has read this Agreement in its entirety prior to executing it,
(ii) understands the provisions and effects of this Agreement, (iii) has
consulted with such attorneys, accountants and financial and other advisors as
it or he has deemed appropriate in connection with their respective execution of
this Agreement, and (iv) has executed this Agreement voluntarily and knowingly.
EXECUTIVE HEREBY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT HAS
BEEN PREPARED BY LEGAL COUNSEL TO THE COMPANY AND THAT HE HAS NOT RECEIVED ANY
ADVICE, COUNSEL OR RECOMMENDATION WITH RESPECT TO THIS AGREEMENT FROM SUCH
COUNSEL.

 

 

 
10

--------------------------------------------------------------------------------

 

 

25.     Withholding Taxes. The Company shall have the right to deduct from any
payments to Executive hereunder all taxes which under any applicable federal,
state or local laws the Company is required to withhold.

 

26.     Entire Agreement. This Agreement, together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement between the parties hereto.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the 28th day of October, 2014.

 

 

 

FARMERS CAPITAL BANK CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Terry Bennett

 

    Chairman of the Board of Directors                    

EXECUTIVE

          /s/ Mark A. Hampton      Mark A. Hampton  



 

 

11

 